Citation Nr: 1717697	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-02 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned in a June 2012 videoconference hearing.  A transcript of that hearing is of record.

In April 2016, the Board remanded the appeal for further development.  In light of treatment records that have been obtained and associated with the record, the additional medical examination obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

The Veteran's symptoms do not meet the criteria for a diagnosis of PTSD pursuant to DSM-IV criteria, and no other psychiatric disorder was manifest during active service or within one year of discharge from active service or is shown to be related to service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in March 2009.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with a VA examination in June 2013, which did not provide a rationale for all opinions provided.  Following the Board's April 2016 remand, the Veteran was provided another VA examination in October 2016.  The October 2016 examiner reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinion is adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016); American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), 1994.

When a claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity, the following shall be demonstrated to establish service connection for PTSD:  (1) the claimed stressor is consistent with the places, types and circumstances of the Veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2016).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3) (2016).

The Veteran contends that several events during service caused PTSD.  At a June 2012 hearing, the Veteran stated that racial profiling during service caused conflicts, including a riot while he was stationed in Germany in January 1967.  The Veteran also reported that as a supply clerk while stationed in California, he issued uniforms to fellow servicemen going to Vietnam and worried about whether he would see them again.  The Veteran also noted he had a brother who was wounded in Vietnam.  The Veteran stated that when he left service, he had difficulty getting along with other people.

Service medical records are silent as to complaints, treatment, or diagnoses for any psychiatric disability.  On both entrance and exit reports of medical examination, the psychiatric evaluation was marked normal.  Service records also make no mention of any trauma, including racial riots in Germany as described by the Veteran.  The RO made multiple attempts to obtain information regarding the event, but was unable to verify the reported events took place.  The RO made a formal finding of a lack of information required to verify the stressor in October 2009.

In July 2004 VA medical records, the Veteran denied past psychiatric history.  The Veteran reported substance abuse starting in 1989, and alcohol abuse beginning as a teenager.  The Veteran reported problems with family and friends due to substance and alcohol abuse, and felt depressed as a result.  The examining doctor noted the Veteran did not meet the criteria for PTSD, and diagnosed alcohol and substance abuse.  The doctor noted that the mental and emotional consequences of the substance abuse included depression.

In February 2009 VA medical records, the Veteran reported his mood had been down since he was released from prison approximately three months earlier.  The examiner noted that the Veteran indicated no military trauma under military history.  During a PTSD screening, the Veteran reported being involved in a race riot with other military recruits while in Germany.  The Veteran reported being hit in the arm with a baseball bat, and saw others being cut.  The Veteran wondered if he was more prejudiced since the event, but denied any feelings of disgust or fear of his life at the time of the event, or at the time of the examination.  The doctor assessed insomnia and mild depressive symptoms since the Veteran was released from prison, but noted the Veteran did not have PTSD or any PTSD symptoms.

In April 2004 VA medical records, the Veteran reported still having some depressive symptoms, such as depressive mood, low energy, and mild anhedonia.  The doctor assessed the Veteran as having insomnia with mild depressive symptoms since release from prison approximately five months prior.  The doctor also noted some passive and/or dependent traits with most of the depressive symptoms being related to not being taken care of like he was in prison.  The doctor noted the Veteran did not have PTSD or any PTSD symptoms.

At a June 2013 VA examination, the Veteran reported mild depressive symptoms throughout his life, even during childhood.  He also reported having difficulty associating with people after service because he felt he was being discriminated against.  The examiner noted that while other records indicated a race riot in Germany, the Veteran did not mention that event as a concern of his.  The Veteran reported some difficulty with sleep and low energy, which had been present for many years.  The examiner noted the Veteran had sought mental health assistance on several occasions, mostly in relation to alcohol and drug dependence.  The examiner opined that the Veteran did not have PTSD.  The stressor indicated by the Veteran did not meet the criteria to support a diagnosis of PTSD.  The examiner diagnosed the Veteran with dysthymic disorder; cocaine dependence, in sustained remission; and alcohol dependence, in sustained remission.  The examiner opined that it was less likely than not that the dysthymic disorder had its onset during service or within one year after separation from service, and it was not otherwise etiologically related to service.

In May 2015, VA medical records indicate the Veteran called a suicide hotline.  The Veteran denied any mental health needs or concerns during the call, and reported he only wanted to submit a complaint because he had to wait so long at a VA clinic to be seen about dizzy spells.

At an October 2016 VA examination, the Veteran reported that he felt his life was "pretty good right now."  The examiner noted that when asked questions at length, he did not report a single symptom of mental health disorder.  The examiner noted the Veteran was very upbeat overall.  The Veteran was going to remarry his ex-wife, and the examiner noted that most of the Veteran's upset was regarding the divorce and him losing a job.  The examiner diagnosed severe stimulant use disorder, in sustained remission, and severe cannabis use disorder, in sustained remission.  The examiner found no diagnoses of PTSD or depression/dysthymic disorder.  The examiner found that the stressors indicated by the Veteran were not adequate to support a diagnosis of PTSD.  The stressors were related to racial tensions between white and black servicemen, and did not relate to fear of hostile military or terrorist activity.  The Veteran did not meet the criteria for major depressive disorder or dysthymia.  The examiner noted that the Veteran's stated history appeared inconsistent.  The examiner opined that it was less likely than not that any psychiatric disability was incurred in or caused by an in-service event.  The examiner explained that the service records were silent as to a traumatic event, and that on separation forms the Veteran endorsed he had no problems with depression or excessive worry, nightmares, excessive drinking, or nervous trouble of any sort, which the examiner stated would have indicated possible PTSD or depression.  Regarding the Veteran's diagnosed drug use disorders, the examiner noted that the Veteran never related his drug use to any in-service event, and that those disorders developed many years after service.  Finally, the examiner opined that the any dysthymic disorder was not aggravated by service as the Veteran showed no increased manifestations of any mental disorder.

The Board finds that service connection for a psychiatric disability, to include depression and PTSD, is not warranted.  While the Veteran alleges certain events in service caused PTSD, the preponderance of the evidence is against a finding of a nexus between any psychiatric disability and qualifying active service or a service-connected disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran's service medical records show no indication of a traumatic event, or any complaints, treatment, or diagnoses for a psychiatric disability.  The first objective evidence of a psychiatric disability appears in July 2004 VA medical records, which indicate that the Veteran did not have PTSD, but rather had substance abuse problems that led to feelings of depression.  The Veteran was diagnosed with mild depressive symptoms in February 2009, but those were related to his recent release from prison, and no diagnosis of PTSD was made at that time.  Both VA examiners explicitly opined that the Veteran did not have PTSD, and that any psychiatric disability was not related to service or an in-service event.  Further, while the June 2013 VA examiner noted a possible diagnosis of dysthymic disorder, the October 2016 VA examiner found no diagnoses of psychiatric disability other than substance abuse disorders.  The Board finds the October 2016 VA examination opinion to be the most probative and persuasive evidence of record.  The examiner reviewed the entire medical record and took into account the lay statements of the Veteran in coming to that opinion.  Those statements did not provide objective evidence that the cognitive or psychological symptoms were related to a fall or any other event during service.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In addition, while depression was previously diagnosed, that disorder was not related to service or any event of service.  The Veteran has not submitted any objective evidence that relates any current mental disorder to service or any event of service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection a psychiatric disability, to include depression and PTSD, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


